Citation Nr: 0425347	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas.


THE ISSUE

1.  Whether new and material has been received has been 
received to reopen a claim for entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to April 1946.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2002 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2004, the 
Board granted the appellant's motion to advance his appeal on 
the docket due to advanced age.

Although the RO ultimately found that new and material 
evidence had been received, reopened the claim, and denied it 
on the merits, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board 
must make a de novo determination on the issue of whether new 
and material evidence has been submitted sufficient to reopen 
a finally disallowed claim.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  The issue pertaining to hearing 
loss has been characterized to Board's doing so.


FINDINGS OF FACT

1.  An unappealed April 1989 rating decision denied service 
connection for bilateral hearing loss finding, in essence, 
that the evidence did not show that the hearing loss disorder 
was related to service; an unappealed April 1990 rating 
decision declined to reopen the claim.  

2.  Evidence added to the record since the April 1990 rating 
decision does not tend to show that the veteran's hearing 
loss disorder is related to service; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  

3.  Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
noise trauma therein.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and a 
claim for service connection for bilateral hearing loss may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003). 

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
claims were considered on the merits and the veteran was 
provided a copy of the decision denying his claim.  In the 
April 2002 decision, in a December 2002 statement of the case 
(SOC), and in a supplemental statement of the case (SSOC) 
issued in November 2003, he was notified of the evidence 
necessary to substantiate his claims, and of what was of 
record.  By correspondence in November 2002 (prior to the 
decision on appeal) he was notified of the provisions of VCAA 
and how it applied to his claims.  The November 2002 letter 
explained that VA would make reasonable efforts to help the 
veteran get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  While the VCAA letter advised him to 
submit for the record everything in his possession pertinent 
to his claim within 30 days, it went on to inform him that 
evidence received within a year would be considered.  In 
fact, everything received to date has been considered.  

Although the November 2002 letter did not notify the veteran 
of the definition of "new and material" evidence for his 
hearing loss claim, he is not prejudiced by such omission as 
he was advised in the April 2002 decision, the December 2002 
SOC and the November 2003 SSOC as to what type of evidence 
would suffice to reopen his claim.  He is not prejudiced by 
the RO according a broader scope of review than was 
warranted. 

The duties to provide an examination or obtain a medical 
opinion do not attach until a previously denied claim has 
been reopened.  38 C.F.R. § 3.159(c)(4).  38 C.F.R. 
§ 3.156(a), which defines "new and material evidence," was 
revised, effective for claims filed on or after August 29, 
2001.  The instant claim to reopen was filed after that date, 
and the new definition applies.  

The record includes Service Medical Records (SMR's) and 
postservice examination reports, and the RO has arranged for 
a VA examination.  All identified pertinent records have been 
obtained.  The duty to assist requirements are substantially 
met.  The veteran is not prejudiced by the Board's proceeding 
with review of the matter on the merits at this point.  See 
Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

Hearing Loss

Evidence of record in April 1989

The veteran's DD214 reflect that his military occupation was 
supply clerk.  

Service Medical Records do not show a hearing loss.  On a 
January 1943 induction examination the veteran's bilateral 
hearing was 15/15 (normal) on a whispered voice-hearing test.  
(And the veteran is presumed sound for hearing loss 
disability at service entrance.)  In July 1943 hearing in the 
right ear was 20/20 and in the left ear it appeared to be 
18/20.  The next day hearing was found to be 20/20 in the 
right ear and 19/20 in the left ear.  On a June 1944 Hospital 
report for tonsillitis, it was noted that there was no ear 
trouble.  On his April 1946 discharge examination a whispered 
voice hearing test found his hearing to be normal and no ear 
abnormalities were noted.  

In a June 1978 VA Hospital report, a history of progressive, 
almost complete hearing loss in the right ear was noted.  An 
associated audiogram showed a severe sensorineural hearing 
loss (cochlear type) on the right.  An acoustic reflex 
detected both sides with a very mild hearing loss of the 
left. An ENG showed weakness on the right side.  Tomograms of 
the internal auditory canals were normal and symmetrical.  A 
posterior fossa myelogram was normal.  

On a September 1978 VA outpatient report, the examiner found 
hearing loss in the right ear associated with tinnitus and 
episodic vertigo.  The examiner reviewed the audiogram and 
found marked neurosensory hearing loss in the right ear.  
Speech discrimination was 48 percent in the right ear and 98 
percent in the left ear.

A letter from Dr. R.J. M. dated in September 1985 indicated 
that the veteran suffered a cerebrovascular accident left 
middle cerebral artery distribution.  As a result he is 
permanently disabled and has right-sided numbness and tremors 
of the right hand.  

An unappealed rating decision in April 1989 denied the 
veteran's initial claim of service connection for bilateral 
hearing loss.  The RO found that SMR's were negative for 
hearing loss and there was no basis for relating any hearing 
loss the veteran may have to service.  An unappealed April 
1990 rating decision declined to reopen the claim, finding 
that the veteran had not submitted any additional evidence.  
Those decisions are final based on the evidence then of 
record.  38 U.S.C.A. § 7105.



Evidence received since April 1990

A February 1990 VA outpatient report noted that an audiogram 
showed essentially no change in hearing loss.  

An April 2001 Dallas VA Medical Center (VAMC) report 
indicated that the veteran was deaf in one ear.  A January 
2002 report notes that the veteran has been completely deaf 
in his right ear since his stoke 20 years ago and he claims 
his hearing in his left ear is good.  The impression on a 
January 2002 speech pathology consultation was that he hears 
in special situations only, when speaker adjusts tonal 
quality and speaks distinctly.  The veteran stated that he 
has had a hearing deficit in his right ear since WWII.  

On a September 2003 VA otolaryngologic evaluation, the 
veteran reported military noise exposure working in 
communications from constant B17 noise  over a three and a 
half year period.  He indicated that he has had hearing loss 
in the right ear (which appeared suddenly) since 1945. 

The diagnosis was profound sensorineural hearing loss in the 
right ear and vertigo and disequilibrium (presumably since 
1973).  The examiner opined that that veteran's right-sided 
hearing loss and vertigo were NOT (emphasis in original) 
related to military service but had their origin thirty years 
ago rather than while he was on active duty or within one 
year subsequent to discharge from the military.  His opinion 
was based upon his review of the SMR's that were negative for 
hearing loss, ear infection, or vertigo.  

Tinnitus

The veteran's SMRs are negative for any complaints, findings, 
or treatment for tinnitus.

Postservice medical records include a September 1978 VA 
outpatient report, when episodic tinnitus associated with 
hearing loss was noted.  On a September 2003 VA 
otolaryngologic evaluation, the veteran complained of 
constant right-sided tinnitus.  He claims it began in 1945 
and has been continuous.  The diagnosis was constant tinnitus 
in the right ear.  The examiner opined that that veteran's 
right-sided tinnitus is NOT (emphasis in original) related to 
military service but originated thirty years ago rather than 
while he was on active duty or within one year subsequent to 
discharge from the military.  His opinion was based upon his 
review of the SMR's that were negative for tinnitus.  

III.	Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing Loss

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered. 38 U.S.C.A. § 7105(c).   Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The Federal Circuit has held, 
however, that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).
Under the revised 38 C.F.R. § 3.156(a) criteria, which apply, 
for evidence to be new it must not have previously been 
submitted to agency decisionmakers.  To be material it must 
be such that by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  For the evidence to be 
new and material, it must raise a reasonable possibility of 
substantiating the claim.  

Service connection may also be granted for certain enumerated 
chronic diseases, including sensorineural hearing loss (as an 
organic disease of the nervous system), if they become 
manifested to a compensable degree within one year of 
separation from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for bilateral hearing loss was previously 
denied based on a finding that there was no evidence relating 
the veteran's hearing loss to service.  Thus, for additional 
evidence to be new and material, i.e., to raise a reasonable 
possibility of substantiating the claim, and to relate to an 
unestablished fact necessary to substantiate the claim, it 
would have to tend (by itself or together with evidence 
previously of record) to relate the veteran's hearing loss to 
service, i.e., show that it was manifested in service or in 
the first postservice year or show by competent (medical) 
opinion that it is related to event, injury, or disease in 
service.    

The additional pertinent evidence received since April 1990 
consists essentially of VAMC reports, outpatient treatment 
notes, and a VA otolaryngology examination report showing 
that the veteran has a hearing loss disability.  This 
evidence is new in the sense that it was not previously 
submitted.  However, the evidence is not material.  It is not 
in dispute that the veteran has hearing loss disability.  The 
unestablished fact necessary to establish service connection 
is the matter of a nexus between the hearing loss and the 
veteran's service.  No additional evidence received since the 
April 1990 rating decision addresses that matter, i.e., tends 
to relate the hearing loss to the veteran's active service.  
Although the veteran again asserts that his hearing loss is a 
result of (or began during) his military service, his lay 
opinion is not competent evidence in the matter of medical 
etiology, and therefore cannot be deemed "material" for 
purpose of reopening the claim.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

All of the objective evidence added to the record since the 
April 1990 decision, tends to establish facts that are either 
not in dispute or are not material.  No medical evidence 
received addresses the matter at hand, i.e., whether there is 
a nexus between the veteran's hearing loss and service.  
Consequently, the additional evidence received does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  
Hence, the claim may not be reopened.

Tinnitus

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Competent medical evidence shows that the veteran currently 
has tinnitus.  However, the record does not show that 
tinnitus was manifested in service; and what must still be 
demonstrated to establish service connection for that 
disability is evidence of a nexus between any current 
tinnitus and service.  The etiology of a disability/nexus of 
a disability to service is a medical question, and medical 
expertise (a medical opinion) is required to resolve that 
question.  See Espiritu, supra.  

Here, a VA examiner has opined that there was no nexus 
between the veteran's tinnitus and his service.  There is no 
competent (medical) evidence to the contrary, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.   


ORDER

The appeal to reopen a claim of service connection for 
hearing loss and tinnitus is denied.

Service connection for tinnitus is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



